DETAILED ACTION
	This is in response to the amendment filed on April 22nd 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/2/22, 4/15/22, 1/18/22 was are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 4/22/22, with respect to the rejection(s) of claim(s) 1-8 under double patenting have been fully considered.  In view of the amendment to claim 1, the rejection has been withdrawn.

Applicant’s arguments, see pg. 9-10, with respect to the rejection(s) of claim(s) 1, 28 and 29 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dutta et al. US 2020/0349661 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 15, 17-19 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hedley et al. US 2010/0286937 A1 in view of Dutta et al. US 2020/0349661 A1.

Regarding claims 1, 28 and 29, Hedley discloses: 
at a device with one or more processors and memory (paragraph 6);
receiving, via a plurality of environment monitoring sensors positioned in at least one monitored building environment, building monitoring data (paragraphs 41-42, Fig. 2);
determining, for the at least one monitored building environment and based on the building monitoring data, a building operations score set corresponding to a building operations metric set, each building operations metric of the building operations metric set associated with a plurality of building operations sub-metrics (generate building scores – paragraph 45, Fig. 6; also see paragraphs 179 and 413; the building includes “sub” meters – paragraph 81; the picture of building includes plurality of “metrics” – paragraphs 84 and 494, thus the operations score set is associated with metrics and sub-metrics, see Fig. 8A which shows examples of sub-metrics);
wherein at least a first building operations score corresponding to a first building operations sub-metric of the plurality of sub-metrics is determined based at least in part on a portion of data from the building monitoring data comprising a plurality of different types (score and metrics are based on monitoring data – paragraph 45, Fig. 6; this includes a plurality of different data types, for example room scorecard shows different data points – paragraphs 216-217 and Fig. 8A);
determining, for the at least one monitored building environment, an overall building operational score based on the building operations score set (combine scores to determine building scorecard – Fig. 6, paragraphs 45, 47, 179 and 413).

	Hedley does not explicitly disclose wherein each building operations score is associated with a particular building operations metric is determined based at least in part on one sub-score associated with each building operations sub-metric of the plurality of building operations sub-metrics associated with the particular building operations metric.  But this is taught by Dutta as a smart building scoring system (abstract) that aggregates sub scores to provide a total overall score – see paragraph 53 and Figs. 8, 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hedley with the sub-score associated with each sub metric.  Hedley itself already taught using pass/fail “scores” associated with each sub metric,  Dutta simply discloses that each metric has a score to provide further information beyond pass/fail.  This is merely the incorporation of a well-known technique (giving scores to individual components) according to its established function in order to yield a predictable result – provide an overall score based on the individual/sub-score.

	Regarding claim 2, Hedley discloses receiving building system financial data for the at least one monitored building environment (financial data – paragraphs 80-83, 182, 192), and generating a building operations financial score set corresponding to the building operations metric set by applying the building operations score set to a building finance scoring model (determine cost by applying financial information to building operations, this results in a model – paragraphs 182, 262-263, 413).

	Regarding claim 3, Hedley discloses retrieving, in real-time, building system rate data from a smart utility system (paragraph 322), and generating, utilizing the building system rate data, at least one building operations financial score of the building operations financial score set (building operations financial score – paragraphs 182, 192, 195, 213-214 and Figs. 22A-22B).

	Regarding claim 4, Hedley discloses causing rendering of a user interface dashboard that comprises at least a building operations financial score of the building operations financial score set (user interface dashboard displays score/reports – abstract, Figs. 18-23; financial report – paragraphs 101, 109-110 and 213-214).

	Regarding claim 5, Hedley discloses causing rendering of a user interface dashboard that comprises the building operations financial score set and a benchmark financial standard set (user interface displays financial data as discussed above, also see paragraphs 80-83, 134 and 167).

	Regarding claim 6, Hedley discloses causing rendering of a user interface dashboard that comprises at least the building operations score set and a benchmark operational score set (abstract, paragraphs 82-83 and 210-214).

	Regarding claim 7, Hedley discloses receiving the building monitoring data from at least one of the plurality of environment monitoring sensors in real-time (real-time – see paragraphs 48, 80).

	Regarding claim 8, Hedley discloses determining a sub-metric score set for at least a first building operations metric of the building operations metric set (collect subset data/score from sub-meters – paragraphs 97-98); and
	determining the building operations score for the first metric based on the sub-metric score set (sub data makes up set data by definition, operation scorecard is “summary level” – paragraph 238).

	Regarding claim 9, Hedley discloses generating the first building operations metric based on the sub-metric score set using a predetermined algorithm (use algorithms to help score – paragraphs 158-159, e.g. it’s predetermined to normalize data – paragraph 157).

	Regarding claim 10, Hedley discloses receiving the building monitoring data from the plurality of environment monitoring sensors associated with a plurality of different sensor types (environment monitoring – paragraph 78, and different sensor types – paragraph 41).

	Regarding claim 11, Hedley discloses receiving building monitoring data for a plurality of associated remote monitored building environments comprising at least the first monitored building environment (monitor multiple buildings – paragraphs 55, 68), and determining an overall building operational score for each of the plurality of associated remote monitored building environments (score buildings - paragraphs 45, 413).

	Regarding claim 12, Hedley discloses causing rendering of a user interface dashboard that identifies a preferred monitored building environment of the plurality of remote monitored building environments based on the overall building operational score for each of the plurality of remote monitored building environments, a plurality of building operation score sets for each of the plurality of remote monitored building environments, and/or a plurality of building operations financial score set of the plurality of remote monitored building environments (display building scores on user interface – see abstract, paragraph 106 and Figs. 18-23).

	Regarding claim 13, Hedley discloses determining a portfolio overall building operational score for the plurality of associated remote monitored building environments (monitor and score a portfolio of buildings – paragraphs 68, portfolio report – paragraph 212).

	Regarding claim 15, Hedley discloses identifying a monitored building environment type associated with the at least one monitored building environment (type of building – paragraph 208), determining at least a building operations score of the building operations score set based on the monitored building environment type and an environment regulatory threshold associated with the monitored building environment type (operation score – paragraph 45, allows planning/response to meet regional regulations – paragraph 88).	

	Regarding claim 17, Hedley discloses categorizing the overall building operational score with at least one other overall building operational score based on a geographic region associated with the at least one monitored building environment (report provides measurements per facility/region – paragraph 207, categorize vs. other buildings in region – paragraph 212).

	Regarding claim 18, Hedley discloses generating a metric weight set corresponding to the building operations metric set, and determining the overall building operational score based on the metric weight set (determine building overall score using metric weights – paragraphs 204-205, Table II).

	Regarding claim 19, Hedley discloses determining, based on a look-up table, a monitored building environment type associated with at least one monitored building environment based on the overall building operational score (type of building – paragraph 208, reports/scorecards includes type – paragraph 238).

	Regarding claim 30, Hedley discloses determining a notification action indicated to improve the target building operations sub metric based at least in part on historical records associated with the target building operations sub metric (the system facilitates managers to reach goals – paragraph 40, this is done using a combination of meter data and tracking changes / historical records – paragraph 270; Hedley provides alerts and notifications for this purpose – paragraphs 245-248); and presenting notification action information associated with the notification action to at least one client device (paragraphs 245-248, Fig. 13; also see paragraph 534 which teaches outputting notifications based on building ranking and comparison.
	Hedley does not explicitly disclose determining based on at least in part on the at least one sub-score associated with each sub-metric, a target building operations sub-metric of the plurality of building operations sub-metrics determined to have a largest impact on improving the overall building score, but this is taught by Dutta as calculating the overall score based on aggregate scores as explained above (Figs. 8-9), and then determining what to improve in order to meet a target score (see Fig. 10, paragraph 171 specifically teaches identifying categories that have “a high potential for improvement”).  Dutta also teaches the subsequent steps of creating a new configuration and sending it (paragraphs 172-173) – this is similar to determining a notification and presenting it.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hedley with the largest impact on improvement as taught by Dutta for the purpose of improving a building score.  It is simple math to look at a set of numbers that constitute a total and determine which would have the largest impact or “high potential” for improving the overall score.  Thus, this is merely the combination of a well-known technique according to its established function in order to yield a predictable result.  Also, Dutta explicitly teaches that by identifying areas where the current score has a large difference from the maximum score, it will allow the building to obtain more points (paragraphs 171-172).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Horst et al. US 2014/0207693 A1 discloses monitoring a building and providing data via a user dashboard (abstract), including scoring (paragraph 22).
	Nanjappan US 2019/0339841 A1 discloses an equipment graphical interface (abstract) that uses sensor data to indicate component health score (Fig. 2, item 222).  The health score is an overall score that represents an average of sub-scores (paragraph 35).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975